Citation Nr: 1548984	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-21 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUE
 
Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1942 to December 1945.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).
 
In January 2015, the Veteran testified at a hearing at the RO before the undersigned.
 
This issue was remanded by the Board in February 2015 for further development.  It has now been returned to the Board for adjudication.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 
FINDING OF FACT
 
The Veteran's left knee degenerative joint disease has not been manifested by flexion limited to 30 degrees or extension limited to 15 degrees, including due to pain or following repetitive motion.
 
 
CONCLUSION OF LAW
 
The criteria for a rating in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2015).  
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in correspondence dated in December 2009 and May 2011 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, afforded him VA examinations.  Pursuant to the February 2015 Board remand, VA obtained any outstanding VA and private treatment records and afforded the appellant a VA examination.  Those records were associated with the claims file and considered in the July 2015 supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  
  
The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, VA treatment records, private treatment records, and the VA and private examination reports.
 
The Veteran testified at a VA hearing at the RO before the undersigned in January 2015.  At the hearing the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the Veterans Claims Assistance Act and serve to satisfy the obligations imposed by 38 C.F.R. §  3.103 (2015) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Relevant Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. §  4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. §  4.7.   
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
The evaluation of a disability involving a joint rated on limitation of motion requires consideration of functional loss due to pain under 38 C.F.R. §  4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §  4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  Painful motion with arthritis can support a compensable rating.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. §  4.40).  
 
Degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved; if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. §  4.71a, Diagnostic Code 5003.  Satisfactory evidence of painful motion suffices to demonstrate limitation of motion.  Id.  A knee is a major joint for the purpose of rating disabilities related to arthritis.  38 C.F.R. §  4.45.
 
For VA purposes the normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. §  4.71, Plate II.  
 
Limitation of extension of the leg is evaluated as follows: extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. §  4.71a, Diagnostic Code 5261.
 
Limitation of flexion of the leg is evaluated as follows: flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. §  4.71a, Diagnostic Code 5260.
 
Other specific disorders of and near the knee are evaluated as follows.  Ankylosis of the knee can warrant a disability rating from 30 percent to 60 percent, depending on severity.  38 C.F.R. §  4.71a, Diagnostic Code 5256.  A dislocated knee cartilage warrants a disability rating of 20 percent.  38 C.F.R. §  4.71a, Diagnostic Code 5258.  The removal of a symptomatic knee cartilage warrants a disability rating of 10 percent.  38 C.F.R. §  4.71a, Diagnostic Code 5259.  
 
Impairment of the tibia and fibula can warrant a disability rating from 10 percent to 40 percent, depending on severity.  38 C.F.R. §  4.71a, Diagnostic Code 5262.  Genu recurvatum (hyperextension of the knee), if acquired through trauma, can warrant a disability rating of 10 percent.  38 C.F.R. §  4.71a, Diagnostic Code 5263.  Recurrent subluxation or lateral instability can warrant a disability rating from 10 percent to 30 percent, depending on severity.  C.F.R. §  4.71a, Diagnostic Code 5257.  
 
VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  In general, however, "the evaluation of the same manifestation under different diagnoses [is] to be avoided."  38 C.F.R. §  4.14 (2015).  
 
Analysis
 
The Veteran contends that his left knee disability is manifested by symptomatology that warrants the assignment of a higher rating than that currently assigned.  
 
The Veteran was granted entitlement to service connection for left knee degenerative joint disease in a February 2010 rating decision.  The RO rated the Veteran's left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5014, for osteomalacia.  Diagnostic Code 5014 calls for rating the disorder as degenerative arthritis, based on limitation of motion.  The RO assigned a 10 percent evaluation based on painful motion of a major joint.  
 
The basis for the rating was a February 2010 VA examination in which the Veteran reported constant left knee pain, with some stiffness and weakness.  He reported subjective feelings of instability but no heat, redness, or presence of dislocation or subluxation.  He did report flare ups which were precipitated by deep flexion, and walking stairs.  Physical examination revealed no evidence of ankylosis, deformity, spasm, weakness, fatigue, edema, effusion, heat, redness, instability, abnormal movement, or guarding of movement.  Left knee motion was from 0 to 110 degrees, with pain at both ends of the range.  There was no change on repetition and no further limitation due to painful motion, fatigue, weakness, or incoordination.  The February 2010 examiner diagnosed the Veteran with a chronic left knee strain and opined that a "more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis."
 
On March 23, 2010, VA received a request from the Veteran for his knee condition to be "reevaluated and considered for increased compensation."  The RO deemed this a new claim instead of a notice of disagreement with the February 2010 rating decision, and denied this claim in an August 13, 2010 rating decision.  
 
On August 23, 2010, VA received a request from the Veteran to "reopen" his claim "for consideration based on New and Material Evidence."  The Veteran reported that his condition was getting "worse by the day."  The RO deemed this a new claim instead of a notice of disagreement with the August 13, 2010 rating decision.  
 
The Veteran was afforded a second VA examination in January 2011 by the same examiner who performed the February 2010 examination.  The Veteran again reported constant pain with stiffness and weakness.  He reported instability but denied dislocation.  The January 2011 examiner found guarding of movement on ligament testing, but no evidence of ankylosis, instability, deformity, edema, effusion, heat, redness, or abnormal movement.  The range of left knee motion was from 10 to 100 degrees with pain from 10 to 30 degrees.  There was no change on repetition.  The examiner found no limitation due to painful motion, fatigue, weakness, or incoordination.  The examiner noted that the appellant ambulated with a severe antalgic gait.  The examiner diagnosed left knee degenerative joint disease and said that he could not render a more precise diagnosis "as there is no objective data to support a more definitive diagnosis."
 
Based on the January 2011 examination report, the RO continued the Veteran's 10 percent rating in a February 2011 rating decision, based on limitation of extension to 10 degrees.  The Veteran appealed.  
 
The Veteran has submitted a private examination report, dated June 2011.  The June 2011 examiner noted the Veteran's report of pain.  Left knee range of motion was from 0 to 90 degrees.  The examiner characterized the Veteran's left knee degenerative joint disease as "Severe."  
 
The Veteran has submitted a second private examination report, dated May 2012.  The May 2012 examiner reported the Veteran's complaints of pain, decreased mobility, and weakness.  Left knee range of motion was from 0 to 95 degrees, with pain at 0 and 90 degrees.  The examiner noted decreased movement, pain on movement, swelling, deformity, instability, disturbance of locomotion, and interference with sitting, standing or weight bearing.  In contrast to the finding of instability, when asked to provide specific details, the examiner marked the Veteran's left knee as "Normal" for anterior, posterior, and medial-lateral instability.  The examiner reported no evidence of subluxation, dislocation, meniscal conditions, or tibial or fibular impairment.  The examiner checked the box indicating that the Veteran's left knee functioning was so diminished that amputation with prosthesis would equally serve the appellant but, when prompted to elaborate, the examiner wrote nothing.  
 
In a June 2013 statement, the Veteran reported left knee pain and instability.  
 
In a June 2013 private treatment record, left knee range of motion was from 0 to 125 degrees.  A left knee X-Ray showed narrowed joint space, osteophytes, and subluxation of the left tibia on the femur.  
 
The Veteran has submitted a third private examination report, dated June 2013, by the same examiner who performed the May 2012 examination.  The June 2013 examiner noted the Veteran's complaints of increased pain and weakness.  The remaining findings were identical to those in the May 2012 examination report.  
 
A July 2013 VA treatment record noted left knee range of motion from 0 to 115 degrees and no laxity. 
 
In a June 2014 statement, the Veteran reported difficulty walking and getting in and out of a vehicle.  In an October 2014 statement, the Veteran reported that his doctor had recommended left knee surgery but told him that he was a poor candidate due to age.  During the January 2015 hearing, the Veteran clarified that a surgeon had suggested a left knee replacement but did not recommend it due to the appellant's age.  There is nothing in the Veteran's VA or private treatment records to corroborate this assertion.  
 
In a February 2015 decision, the Board assigned a separate 10 percent rating for recurrent left knee subluxation or lateral instability under 38 C.F.R. §  4.71a, Diagnostic Code 5257 (2015).  The Board remanded the Veteran's claim to secure a medical opinion addressing whether, without regard to the appellant's other disabilities and his age, a total left knee replacement would be in order.  
 
The Veteran was afforded a third VA examination in May 2015.  The May 2015 examiner reported the Veteran's complaints that the condition of his left knee was worsening.  Physical examination of the left knee showed motion from 0 to 115 degrees, with no pain noted on examination and no change on repetition.  The examiner noted evidence of pain with weight bearing and disturbance of locomotion.  The examiner found no evidence of ankylosis, subluxation, instability, effusion, meniscal condition, or tibial or fibular impairment.  The appellant walked with an antalgic gait and he used a cane.  The examiner opined that the Veteran's left knee functioning was not so diminished that amputation with prosthesis would equally serve the appellant.  With regard to the issue of a total knee replacement, the examiner found that any opinion would be pure speculation due to the number of factors involved in deciding whether or not to recommend such surgery.  

The Veteran submitted his March 2010 and August 2010 claims within one year of the February 2010 and August 2010 rating decisions, before those had become final.  See 38 U.S.C.A. §  7105 (West 2014).  For this reason, the period on appeal could begin as early as December 2009, when VA received the Veteran's original claim for entitlement to service connection for a left knee disorder.  In this case, however, it does not matter whether the period on appeal begins in August 2010, March 2010, or December 2009.  Even with the earliest possible date, based on a review of the evidence described above, there is no basis for a rating higher than 10 percent for left knee degenerative joint disease at any time during the period on appeal.  
 
According to the VA examination reports, private examination reports, and treatment records, the Veteran's left knee flexion has never been limited to less than 90 degrees and extension has not been limited to more than 10 degrees at any time during the period on appeal.  A 20 percent rating would require limitation of flexion to no more than 30 degrees or limitation of extension to no less than 15 degrees.  There is no basis to assign any higher rating than 10 percent for limitation of motion in the left knee.  
The Board considered whether there are any other applicable ratings codes for the Veteran's knee symptoms. The Veteran has never shown ankylosis, impairment of the tibia and fibula, meniscal dislocation, or impairment manifested by genu recurvatum.  To the degree that examinations show evidence of instability or subluxation, VA has already assigned the Veteran a separate compensable rating.  
 
The Board considered rating by analogy to a total knee replacement under 38 C.F.R. §  4.71a, Diagnostic Code 5055 (2015).  In the absence of evidence in the Veteran's treatment records that any medical professional has actually suggested that the procedure would be warranted if not for the appellant's other disabilities and his age, and given the May 2015 VA examiner's decision that any such opinion would be based on pure speculation, rating by analogy to a total knee replacement is not warranted.  
 
The May 2012 and June 2013 private examiner checked  boxes  indicating  that the Veteran's left knee is so impaired that he would be equally well served by amputation and replacement with a prosthesis.  Given the other findings reported in those examinations, the Board finds that this was a clear error in filling out the form.  Given the level of function and range of motion reported in those examinations, it is irrational to believe that any doctor would recommend amputating the appellant's left leg above the knee.
 
The Veteran's VA treatment records do not contain any evidence of symptomatology related to the left knee that would warrant a rating higher than  currently assigned.  There are no more severe symptoms shown in any of the VA treatment records that would warrant a higher rating or indicate that the Veteran's examination results were not accurate.

In reaching the above conclusions, the Board acknowledges that the appellant is competent to report his own observations with regard to the severity of his left knee disability, including reports of pain, limited mobility, stiffness, and weakness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While lay witnesses are competent to describe experiences and symptoms that result therefrom, because lay persons are not trained in the field of medicine, they are not competent to provide medical opinion evidence as to the current severity of a disability.  Therefore, while the Veteran's lay statements have been considered and discussed by VA examiners and the Board, his contentions are less probative than the medical evidence of record.  In addition, the primary symptom the Veteran reports is pain which, as noted above, is not sufficient to constitute functional loss.  
 
The discussion above reflects that the symptoms of the Veteran's left knee disability are contemplated by the applicable rating criteria.  The effects of his disability, including limitation of motion, painful motion, and instability, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-scheduler rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
In sum, the preponderance of the evidence of record indicates that the Veteran's left knee degenerative joint disease does not meet the criteria for a rating higher than 10 percent.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of a disability rating higher than that already in effect, that doctrine is not applicable. 
 
 
ORDER
 
Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease is denied.  
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


